[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              December 7, 2005
                              No. 05-12063                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-00072-CR-WDO-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

STACEY MONTEZ MATHEWS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________
                             (December 7, 2005)


Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

     Stacey Montez Mathews appeals his 121-month sentence imposed after he
pled guilty to distributing more than five grams of crack cocaine, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(B)(iii). Mathews argues on appeal that the district

court imposed an “excessively harsh” sentence on him even though he was contrite

and apologized to the court for his crime. Mathews also claims that even though

his prior convictions placed him into criminal history category IV, the district court

should have considered more carefully that some of his prior convictions were for

misdemeanor offenses. In advancing his claim, Mathews does not cite to any

provision of the Sentencing Guidelines or to any other authority.

      Following the Supreme Court’s decision in United States v. Booker, 543

U.S. __, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), we review a defendant’s sentence

for reasonableness when the district court has calculated correctly the defendant’s

Guideline range. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir.

2005). “After the district court has accurately calculated the Guideline range, it

‘may impose a more severe or more lenient sentence’ that we review for

reasonableness.” Id. (quoting United States v. Crawford, 407 F.3d 1174, 1179

(11th Cir. 2005)). In conducting this review, we evaluate whether the sentence

imposed by the district court was reasonable in light of the factors provided at 18

U.S.C. § 3553(a), which include: (1) the nature and circumstances of the offense;

(2) the history and characteristics of the defendant; (3) the need for the sentence



                                           2
imposed to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment; (4) the need to protect the public; and (5) the

Guideline range. Id. at 1246.

      Applying the § 3553(a) factors to this case, we consider that Mathews was

convicted of distributing over 80 grams of crack cocaine. With a criminal history

category of IV, Mathews’s Guideline range was 121 to 151 months, and the district

court sentenced him to the lowest point of that range. Mathews has multiple prior

convictions, including prior convictions for the possession and sale of cocaine. He

also has violated his probation several times by committing additional serious

offenses. Furthermore, we discern nothing in his apology to the court that

mandates a lower sentence. In light of the application of the factors presented at 18

U.S.C. § 3553(a), we conclude that the sentence of the district court was

reasonable. Accordingly, we affirm Mathews’s sentence.

      AFFIRMED.




                                          3